Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 1 of 60 PagelD #: 108

EXHIBIT E

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 2 of 60 PagelD #: 109

EXHIBITS

 

US88615 52

Discord Anplication (“The Accused Product”)

 

1. A meihod of
enabling a
wireless device,
located ina
region, ‘to initiate
a network
cannection
without using 2
network
operators hame
location register
that covers that
Tégion,
comprising the
‘Lsteps off

 

 

The accused product discloses a method of enabling a wireless device (e,2., Smartphone), located in a region, to initiate a
network connection (e.g. SIP Invite) without using 4 network operator's home location register that covers that region.

The accused product uses Internet or IP network for calling, Hence, it bypasses network operator’s home location register
as Wi-Fi or internet based calling does not require home location register (HLR),

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 3 of 60 PagelD #: 110

EXHIBIT 5

 

 

Discord - Talk, Chat, Hang Gut ce)
Fiieods, Coosunities & Gaming

Gleeord Iniey

Sp vBacand feetienting

wei Gere
ssp

 

 

Free Opa hep beeches,

 

mos oe ee a ee Agee,

Screenshots iphone ited

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 4 of 60 PagelD #: 111

EXHIBIT 5

 

 

 

Discord syourplace to tells Craste.a home for your conimunities and friands, whére you catrstay:close.
and have-fuh) over text, voina, and vitteo, Whether you're part of'a schoo} club, a gaming group, a
ssordwide dre Conmruntty, or at a haadfol of iferids that want téssendtinie) Giscord makes irda} to
talk avery day-and hang out indreotfen,

CREATE AN INVITESONLY PEACE 70 TALK

+ Omenized text chatnels giveryou plenty of room te talk, Sharayour latéeteooking mishaps whily
coocdinsting nestsveck’s. game night, rust talktabout your day without Geggingp-a graup-chat,

» Volee channels.make, hanging outeasy: Grab .aseat In a yolce chanriel wiiim you're tide, Friends carsee
you're around and pop lt tatalk, without" itaving’ to call.

'» Reliable tech for.staylag close, Low latency volce ahd video facts like you're.In the same room.

STAP-CLOSE WITH TEXT, VOICE. AND VIDEO
«Wave hallo over Video, watch frends’stroant {heiraaniss, or-gaifier upand have # drawing session with
seceért share,
= Terrrany image inte your own custam emofis and. share then with fiends,
= Share anythidg fram a tunny wdeoto’your latest group pliotes, and pin your favoritas toremeniber later,

bttins://apns applecom/usfanp/discard-talle-chat-hane-outidG85 746746

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 5 of 60 PagelD #: 112

EXRIBIT 5:

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 6 of 60 PagelD #: 113

EXHIBITS

 

AIT session Initlation f ation} process in S conmmuynication, There are some SIP .
cOmmumcation that dees not require a.session estab|ishement (e.g, 'sPlo over iMS or some ather farm of Shart
Message}, but most-of the Ih5/SIF based communication (e.9,: VoLTE, Video, File Transfer etc} are going on in a
session, Whenever the session needs to he established, It ls done by INVITE process. The critical part of this process is’
‘INVITES at the Beginning an at the eng, But in realty, many other steps are going on between the INVITE and
Z006K and the.detalled sequences of messages Between INVITE and 200.0K differs depending on what kind of session
Is to be established, (Jf you-are notfamillar with whatSession means, refer to Spaslon page)

The, example jn this page ig the simplest formaf INVITE being Used In VoLTE. The example in this page focus only the.
INVITE anid Ite corresponding 200 OK, H you want te know the detalls of other messages and cortents of those
messages, refer to MO-VoLTE with PreCondition,

 

Inipsfvavw.sharetechnote.comhimlIMS SIP Procedure [nvite VoLTE.biml

 

(a) the wireless | The wireless device (e.g., Smartphone) using a module {¢.g., Discord application) that is responsible for contacting a server
device using a (c.g., Discord Server} to communicate with the server (e.¢., Discord Server} over a wireless link (e.g., Wi-Fi link}, wherein
module that is the wireless device (e.g, Smartphone) includes the module (e.g., Discord application) that is implemented as software and
responsible for _| that is downloadable to the wireless device (e.z., Smartphone),

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 7 of 60 PagelD #: 114

EXHIBIT 5

 

contacting a
server to
communicate
with the server
over a wireless
link, whercin the
device includes
the module that
is implemented
as sofware and
that is
downloadable to
the device;

 

 

 

er et te et ee et ere inte rte tute and Re te

Discord - Talk, Chat, Hang Out Gs
Frlands, Consmauntiies & Gaming
Bisgorcl, ries,

41% Packt Mrmenng
Feed chou ei

Fren Ofserw in diaa Fchones!

  

 

 

 

 

 

cat ree re

 

_ (pcre Geant ager abs
Fe edt nC isan

 

 

 

 

 

 
EXHIBIT 5

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 8 of 60 PagelD #: 115

 

 

 

Discord is your placa to talk, Credle a hone for-yourcemmunitiee.and friends, where youcanstay close,
and have turrovertext-vniea, and video, Whether you'fe:partof a schoo! club, a zaming groupsa
qacidwide art community, oF ist, ¢ Handful of fends that wanr to spend tinie, Discord makes iteasy to
tatk everyday and hang out mndr¢ offer.

S@REATE.AN INVITE-ONLY PLACE TO TALK

+Organked text channels glve you plenty of room to talk. Share your latest cookirg mishaps while
coordinating next week's gamenight, or Just talitahout your'day without clogging up s aroup'char.

+ Volce channels make hanging out,easy. Grab a.seat fn.a voles channel when you're fred. Frientia.cen sea
you're around and, pap in to talk, without having to call.

3 Rellabfe tech for staying close: Low larency voice and video feels Ilka you're in the seme room,

STAY CLOSE WITH TEXT, VOICE, AND VIDEO

«Wave hello over vidac, watch friends'siraard thelr aamas, orgathér upord have 6 diawing segsfon witht
soceen.share.

+ Tarn any image inte your own-custam-emojts and share them with frends.

« Share-angihidg from a fugny video to’ your latest group phates,.and pin. your favoritas to remember later.

hitps//apns apple.com /us/apn/discord-tatk-chatshang-oui/id 985746746

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 9 of 60 PagelD #: 116

EXHIBIT 5

 

 

 

jas

 

hitps://sup port. discord convheven-us/articies/t 1500278757 L--Mobile-Video-Calls

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 10 of 60 PagelD #: 117

EXHIBIT 5

 

  
 

INVITE is a session Initiatio ¢ . winiestion, There are some SIP
communication that does not-requira ¢ session estabiishement (e.g; SMS aver IMS‘orsome-other form of Short
Massage), but most of the IMS/SIP-based commuctcation (e.g, VoLTE, Video, File: Transfer etc} are gaing on Ina
session. Whenever thesession needs to be established, it Is done by INVITE process. The critical part of this process is
‘INVITE' at the Beginning and 200 Ck at the end, Burinrealty, jmanyother a are going on between the INVITE and
2000K and the detailed sequences of messages between INVITE and 208 OX differs depending on what Kind of session
Is to be established. (If you are not.familiar with whatSession means, refer to. Session page}

     

‘The example in this page is the simplest‘form of INVITE being‘used in VeLTE. “the example in thls page focus.only tha
INVITE and Its corresponding 200-0K. Ifyou, want te Know thé detalls of ethér messages and cantents of those
messages, refer to MO VoITE with PreCondition,

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 11 of 60 PagelD #: 118

EXHIBITS

 

(b) the wireless | The wireless device (e.g., Smartphone) using the module (e.g,, Discord application) to send, over the wireless link (c.g., Wi-
device using the | Fi link), data tothe server (¢,g,, Discord Server) that defities a call request (e.g., invite signal from caller‘to server).
module to send,

met ee

 

 

 

 

over the wireless Discord - Talk, Chat, Hang Out
link, data to the Fiend, Communities & Goring

server that Bleeord Ind.

defines a call Benicar

request, en

 

wm ee ee

 

oe

Screenshots waew eve

 

Q x

sore art

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 12 of 60 PagelD #: 119

EXHIBIT 5

 

 

 

Discord Is your place to talk, Create a home for your comnllirities and frionds, where-yourcan stay close
and have fur-over text, voice, and video. Whether you're partiof rachael club, a gaming grup, a
‘worldwide areconmmuntty, ot fusta handful of fiends that want td-epend time; Discord makes itdasy to
talk avery day and hang out Mdfe often,

GREATE 4N INVITE-ONLY PLACE TO TALK

+ Orgahlzed text channels give you plenty of room te talk, Share yourlatest ‘cooking mishaps wile’
coordinating nextyaek’s game night, orlusp talk about'your day withoatdlogging. ups aroup-chat,
Volce channels make, hanging.cut-easy, Grab B'seat [n.2 volea channel when you'yé free. Fenda cansee
you're around and pop in'tetalk, withourhaving to call,

+ Reliable tech for staying close, Low latency voice and video feels like you're in the seme room.

STAY CLOSE WITH TERT, VOICE, AND VIDED:

+ Waye heltoover video, watch fronds Streand thelr dames; of gaifier upand hava a drawingsession witty
sereen share,

» Tunany image inte-yaur-own custonyremofs.and.share-them with trends.

« Share anything froma funny video to your latest group photos,.and pin yaiir favorkes toyemember [ster,

bttps://apns anpte.com/ns/anp/discord-talk-chat-hang-out/id985740746

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 13 of 60 PagelD #: 120

EXHIBITS

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 14 of 60 PagelD #: 121

EXHIBITS

 

 

 

 
 

unieation. Thera are some SIP
sommunication that dees not require a session establishement (e-g/ SMS over IMS orsame other form of Short
Message}, but'most of the IMS/SIP based communication (e.g, YoLTE, Video, File Transfer etc) are going on in a
session. Whenever the’session needs to be established, it is done byINVITE process. The crltlcal part of this process i&
INVITE at the beginning an vat the end, Gutan-reality, Many other steps are-gaing on between the INVITE-and
2000K and the detalled sequences of messages between INVITE and 200 OK differs depending on what kind of session
is ta be established. (if you-are not.familiar with what Session means, refer to,Sesslon page)

The example In this page ‘fs the simplest form of INVITE being tsed In'VoLTE. The‘example In thid page focus onity tha
INVITE and its corresponding 200 OK. If you want to know the datalls of other méssages and contents of those
messages, refer fo MQ VolTE with preCondition.

 

hitpsv/www, sharelechnote.comAumlVIMS SIP Procedure Invite VoLTE html

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 15 of 60 PagelD #: 122

EXHIBITS

 

(c) in response to
the, call request, a
sofiware
‘application
running on the
server deciding
on the
appropriate
routing to a third
party end-user
overall available
networks for that
cali request
without using the
network
operator's home.
‘or visitor
_focation register.

 

 

In response to the call request (é.g., Invite stgnal from caller to server), a software application (e.g., software running at
Discord SIP proxy Server to route/manage calls) running on the server (¢.g., Discord Server) deciding on the appropriate
Touting (¢.g., Invite signal from server to callee) to a 3rd party end-user (e.g,, Other users using Discord) for that call request
{e.g., Invite signal ftom caller to server) without using the network operator's home or visitor location register.

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 16 of 60 PagelD #: 123

EXHIBITS

 

[oiscora ~Talk, Chat,Hang Out t ima
Friends, Communhies & Geming
Bizcord, Inc,

Ja Sec etre

Sede Tee

Troe Diets inane Purchatert,

 

 

 

 

ae ee oe

 

 

Ss writ finn yaaa
PRO SUIoA ESET?

wet ain 3 oP be

   

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 17 of 60 PagelD #: 124

EXHIBIT $

 

Ciscord is yourplade to tik, Ghadte & home foryour communities and friends, where you cah stay close.
and-have fun over tex. volee, and videa, Whether you're partof a school club, 3 gaming'group, a
worldwide arveommunity, orjusta handtor of flerids thatwane to spend the: Discard makes iteasy to
talk every day and fang aut indie offéh,

CREATE AN INVITE-ONLY PLACE TO TALK

“Organized text channeis.give-you plenty of room te'talk, Share pourlatest cooklng, mishapswhite
‘coordinating next reek’s gamenight, orjusttalkabout your day without clogging us J group chat,

+ Voice channejs make hanging out easy, Gfab aseat in a volce channel when. you're free, Friends can,see.
you're arouhd and pop‘in te talk, without having to call,

» Refiable tech for-staying close, Low latency voice and video feels like you're in the same rooms

sTAy:close WITH TEXT, VOICE, AND VIDEO

+ Wave hells ovér video, Watch frends'stroam theirgames, orgather up-and hava's drawing session wiltt
screnn share.

2 Tarvany image into your ows custonvemdjis and share ther with irlends,

« Share anything from a funny video te-yourlatest group photos, and pin-your favorites terementbey later.

hitns:/fanps apple com/us/apn/diseord-tatk-chat-hang-ont/id985 746746

   

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 18 of 60 PagelD #: 125

EXHIBIT 5

 

 

 

seem Tab ye ed

eee

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 19 of 60 PagelD #: 126

EXHIBIT 5S

INVITE Is 5 sessing initiation (session gteation) process In SIP based communication, There are some SIP
communication that doesnot require a session establishement (2,9, SMS over.IMS orsome other form of Short
Méssage), but most of the IMS/SIP-based communication {é.9,, VoLTE, Video, File Transfer ete) are going onin a
session. Whenever the session neede’to be established, if is' done by INVITE-process, The critical, part of this process Is
INVITE! at the beginning anc 200° OK ‘ac th 2,end, But In Tea any other steps are going on between the INVITE and
2000K, ard the datalled sequences of messages between IN and 200 OK differs depending on what kind of session
is to be established. (If yourare.not familllar with what Session means, refer to. Session page)

 

The example In this page is the slmplest form of INVITE belng used In VoLTE. The example in this page focus only the
INVITE and its ¢orrespending 200 OK. if you want to' know the datails ofother messages and.cdntents'6f these
messages, refet'to MO VoLTE with PreCongition,

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 20 of 60 PagelD #: 127

EXHIBIT 5

 

8. The method of
claim 1, in which
the Server also
acts as a media
server so that the
network
conneétion is not
limited to a voice
connection, but
includes also the
transfer of any
media asset,
including data,
video, and audio
files, web pages
and data, video
and audio
streaming.

 

 

The seryer (¢.g., Discord Server) also acts as a media server so that fhe network connection (¢.g., SIP Invite) for that call is
not limited to a voice connection, but includes also thé transfer of any media assets, including data-, video- and audio files,

web pages, and data-, video-.and audio streaming.

DisGord is Your place to talk. Create a home for your'comiiunilias and fiends, whee yot-can slay. cose
and have.fon ayertetr, voice, and video. Whether you's partol.aschool club, 3.gamlng group, 2
worldwide art communtty.or fust-¢ handful of frends thatwant tospend time, Discard makes itaagy to
talk.every day and hang.our more often.

cReare AN INVITE-ONC? GLACE YS TALK

Organized teaticharinels give you plant of room te talk, Share your latest cooking:mishaps while
coordinating next week S-game. night, or justtalk about your day without clogging up a grotp chat.

+ Volto chahmals Inake-Ranging obt easy, Grdb agent ina Wite chanjelwhen you're tres! Friandseahved
yourre around and pop'in to.talk, without having tovcalf.

+ Réliabia tecit forstaying close. Cow latency wolce and Video feats like you're'th the Same room.

 

STAY CLOSE. WITH TEXT, VOICE, AND VIDEO”

» Wave halla over video, watch frends stream thelr danies, cgather up.and hayes drawing'’sess|on vath
scyeen share.

«Thm any image inte your ows custam-emojis and $hare them-with triends.

+ Share anything froma funny video to your latest group photos, and pin yoor favorites foremenber later,

 

 

 
Ca

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 21 of 60 PagelD #: 128

EXHIBIT 5

 

 

108

anbee Esha

 

me

ve Rute)

 

lutns://support discord comshefen-usfarlicles/ 11500278747 1--Mobile-Video-Calls

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 22 of 60 PagelD #: 129

EXHIBITS

 

12. The method | The module {e.g,, Discord application) establishes and control communication (e.g. SIP communication) between the

of claim [ in wireless dévice (¢.g., Smartphone) and the, server (c.g., Discord Server).

which ‘the

module pi ‘4-4 session initiation [sessto) nj process In'SIP based communication, There are some SIP
establishes and communicadon that doesnot. require-a session establishement (¢,¢, 54S over IMS orsame other farm of Short
controls Message), but most of the IMS/SIP based communication fe.4, VolTS, Video: File. Transfer etc) are.golng an ins

session, Whenever the secstoh neads to be established, It ts dota by INVITE process, The critical part of this process 15
communication INVITE’ at the. beginning and 200 OK,st the end, 6 he

Buen realty, many other steps,are going on between the INVITE and

2000k and the. detailed sequences ‘of messages between INVITE and 200 Ox differs depending on what kind of session
between the (s to be, established. (If You are,not farniliar with what Session means,refer to Session page}
device and the The example in thls page Is the'simpigst form of INVITE.being used in YoLTE, The example inthis page focus anlf'the
server, INVITE and Its borresponding 200 OK, If you want.te know the details of ther messages and contents of those
messages, refer to MO VoLTE with PreCondition..

 

itps:/Awiw.sharelechnote.conimlIMS SIP Procedure Invite VoLTE. hil

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 23 of 60 PagelD #: 130

 

EXHIBITS
23, A system The accused product discloses a system comprising a wireless device (e.g., Smartphone) located in a region and a server |
comprising 2 {e.g., Discord Server) for enabling the wireless device (e:g., Smartphone) to communicate with the server (e.g., Discord
wireless device | Server) to initiate a network connection (c.g., SIP Invite) without using a network operator's home Jocation register that
located ina covers that region, wherein the server includes a software application (c.g., software running at Discord SIP proxy Server to
region and a route/manage. cals) ihaf functions as a calls manager.

server for
enabling the
wireless device
to conmmunicate
with the server to
initiate a network
conection
without using a
network
operator's home
location register
that covers that
region, wherein
the server
includes a
software
application that
functions as a
calls manager,
wherein:

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 24 of 60 PagelD #: 131

EXHIBIT 5

 

 

[Discord -Talk, Chat, Hang Gut Ga
Filonds, Commmunties & Gaming

Diseatd, tix,

pA cataainie

Fovae > Shing be Apa Pacha,

 

 

we Se nee ee eee neem ing wine mT mT a ee OF

Screenshots sree iid
{ . on 4 ee

 

BAA

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 25 of 60 PagelD #: 132

EXHIBITS

 

Discord Is yourpizce-té talk, Craate-2 home for your communities and iriands, where you.can sty’ close.
2nd haye fin over text voice, and video. Whether you're parbota-school club, 3 gaming-group, a
Wwordvideartcommunity, or jist = handful of frletidsthat gant to spénd'tinig, Discord makesiteasy to
lalk every day and-tisng out mife’ often.

GREATEAN INVITE-ONLY PLACE'TO TALK

+ Organized téxt channels give you plenty of room to talk. Shareyour latest-cooking mishaps while:
coordinating next week's qame night, or Justtaltabout yourday wihhout clogaingup-® group chat,

+ Volce. channels make hanging ‘out easy, Grab a’seatinia valde channel when you're trde, Friends canisee
youre araund and ogp’in'te talk, whhout having te call,

: Reliable tech for staying clase, Low latency voice and video feels like you're in the same room:

STAY CLOSE WITH TERT, VOICE, AND VIDEO

«Wave hell over vidéo; watth friends straara theif gaines, orgather'up end have'a drawihg.session with
sctoan share.

+ Tuprany Image inte your owa custem emojis and share thent with fiends,

« Share anything from a'tunny video te-your igtest groupphotes, and pln yourfaverites to remember fate,

hitps:apps.annle con/us/apn/discord-talk-chat-hane-out/id98 5746746

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 26 of 60 PagelD #: 133

EXHIBIT 5

 

 

 

ea ie

Re]
4

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 27 of 60 PagelD #: 134

EXHIBITS

INVITE is a session Initiation (session creation) process in SIP based communication, Thera are some’SIP
communication that does not require a session establishement (e.g, SMS over IMS or same other farm, of Short
Message}, but'most of the iMS/SIP based.commiunication (e.g, VoLTE, Video, File Transfer etc) are going on in a
session. Whenaver the séssion needs to be established, it stone by INVITE process. The critical part'of this process |S
‘INVITE! at the Beginning and 200,Ok ac the and, Bur WL Tealty, many other.steps are-going on between‘the INVITE and
2000K-and the detailed sequences of messages between INVITE and 200 OK differs depending on what kind of session
ts ta be established. (If you are,not.famillar with what Session means, refer to Session page)

The exampte Ini this page is.the simplest form of INVITE bélng used in VoLTE. The example.inthis page focus arily the
INVITE afd its corresponding 200 OK. if you want-to' know the datalls of other'messages and.cdntants of those
HO VolTE with PreCondition

messages, refer to 2 |

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 28 of 60 PagelD #: 135

EXHIBITS

 

(a) the wireless | The wircless device (¢.g., Smartphone) is operable using a module (e.g., Discord application) that is responsible for

device is, contacting a server (c.g., Discord Server} to communicaie with the server (c.g., Discord Server) over a wireless link (¢.g.,
operable using a | Wi-Fi link), wherein the wireless device (.g. Smartphone) includes the module (e.g., Discord application} that is
module that is implemented as software and that is downloadable to the. wireless device (e.g., Smartphone),

responsible for
contacting the
server to
communicate
with the server
over a wireless
Jink, wherein the
device includes
the module that
is implemented
as software and
that is
downloadable to
the device:

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 29 of 60 PagelD #: 136

EXHIBIT 5

 

 

Discord -Talk, Chat, Hang Gut i
Frlenda,Communties &.Gamiag
Bistord, lng,

Pea 8eee Mateg
die a

 

 

 

Free Cored Age Purchase,

tome ao wm ew Br em ee ee erent,

 

 

 
 
   

 

  

oan
Timken, | HG Speoshetien rile
Gea cb estan {shatters oes
he "
5% g thes Sime kd

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 30 of 60 PagelD #: 137

EXHIBIT 5

 

 

 

Giscord is your piace to thtk, Create a home for gotir communities ant ands; whéreyou cah stayelosh
and have fun over text voice, and video. Whether you're partof a school club, a gaming greupy 2
worldivide-art community; or fast, chandi) of frferids that.ivant to spate time; Discofd makes it easy to
talk every dayand fang out more stten.

CREATE. AM INVITE-ONLY BLACE TO TALK

= Organized text channels give you plenty af roomte talksShafe yourlatest-ceookng mishapsivhie:
‘coordinating next week's-gamenight, or josptalkabout your day withatt.clogging up J group chat.

» Volce:chaniigisi make hanging. auieasy, Giab aseatinaybite chandel when you're tréds Frieda cari see.
‘you're around and poptirio talk, without Having {a call.

+ Hollable tech tor staying close, Low latency volce.and video feels ike you're in the:same rooms

STAYCLOSE WITH TEXT, VOICE AND VIBEG
+ Wave hello over Video, watéh friends streani thelr agmnes, or gather uptand hava a cawing session wiih
screen share,
+ Turrvany Image inte your own custom emojis.and share them with trends,
« Share ‘anything fram a funy video to'yoltr latest group photos, and pln your favorites torememiber later.

utps:/faoris Apple.com/us/apn/discord-talk-chat-hang-out/id985 746746

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 31 of 60 PagelD #: 138

EXHIBITS

 

 

 

Tee a i.
fa [al

os

 

 

 

hitps/sunport discord. com/he/en-us/artieles/t 150027875 71—-Moabile-Video-Calls

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 32 of 60 PagelD #: 139

EXHIBIT 5

 

INVITE Is_a session Initiation (session creation} process in SIP based communication, Thare are some SIP
communication that does, not require a session establishement (e.97SMS everIMS orsome other form of Short
Message}, but most of the {MS/SIP based communication fe,g, VoLTE, Video, File-Transfer‘etc) ape deing on Ina
session, Whenever the‘session needs to be established, jt Is.done by INVITE rpcess, Thaleritical part of this process [s
INVITE’ ak.the beginning ary atthe end, Sutin reality, many other steps are going on between the INVITE and
2O00K and the detaited sequences of messages between INVITE and 200 OK differs depending on what kind of session’
is to be established. (If you'ard.hotfamillar with what Session means, refer to Session page)

The ‘example in this page’ls the simplest form of INVITE belng Lsed in VolTE. The ekample in.this page focus only the
INVITE and its corréspondifig 206,0K. If you vant to’ know the-datalls oPother messages and cantents‘of- those
messages, fefér to MO-VGLTE with PreCondition,

 

hilps:/Avww.sharetechnate. comimlMS_SIP_ Procedure Invite VoLTE,htrl

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 33 of 60 PagelD #: 140

EXHIBITS

 

(b) the wireless
device is
operable using
‘the madule'to
send, over the
wireless link,
data to tlie server
that defines a
call request;

 

 

The wireless device (e.g., Smartphone) is operable using the module (e.g., Discord application) to send, over the wireless
link (e.g., Wi-Fi link), data to the server (e.g., Discord Server) that defines a call réquest (e.g., Invite signal fron caller to
server).

Soe et be

Discord - Talk, Chat, Heng Out
Froneis, ommpnites & Gaming
Giseoret, tines

ain Seely Meeelng
hak Ads Lites =

Fred. Siltaye beding Purchaeed,

 

ee ee

  
 
 
 
  

 

 

 

  

 

 

Sriukcstearec ie
foireunoutlariagty stl]

   

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 34 of 60 PagelD #: 141

EXHIBITS

 

hitps'//spns.apple.com/us/anp/discord-talk-chat-han

 

Discord Is your place te talk, Create alhdmetor your cominuslities and triends, wherayou cad stay close
and have fun quer text: yoice, and-video. Whether ya'te partef.a‘school club, a gaming group,a
worldwide art commupity, orjust a handful of fiends thst Want tospénd time, Discord makes IL easyto
tall ovary day and hang’ outysore often.

CREATE AN INVITE-ONLY PLAGE TO TALK

+ Organized text channels qive you plenty of room to talk. Share gourlatestronktay mishapswhile
coordinating nextyweek's game night, or justtollcaboutyour day withourclegging up a group chat.

« Voice channels make Hanging Sof essy, Grab ageat fn a voice channel whén you're {rée. Friends parisee
you're ardund and popin totals, withautHaving:to call,

+ Rellsble tech for staying close: Lowisteney volea and video feels like you're In the-samafodem

STAY-CLOSE WITH TEXT; VOICE, AND'VIDEC:
» Wave hallo overvideo, watch irlendsistream thelr'gamesyor gathar up and haveva drawing session with

screen share,
* Tora any image.inta your own custom emojis and share themowith fiends.
+ Shara anything fram a funny Video to your latast group pliotes,-and pln your favorites ta.remembet later.

hups://apps.anple.coméus/anp/discard-talk-chat-han-oulfid 985746746

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 35 of 60 PagelD #: 142

EXHIBIT 5

 

 

 

ios

AS

 

https://sunpor. diseord com/lc/en-us/articles/| 150827875 71~Mohbite-Video-Calls

 

   

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 36 of 60 PagelD #: 143

EXHIBIT 5

 

 
 

INVITE Joa session initfation (session creation} pracess ‘ih SIP based communication, There are some SIF
communication that does act require a session establishement (2.9, OMS over IMS on someicther farm of Short
Message), but most of the IMS/SIP based communication (e.g, VoLTE, Video, File-Trarisfer etc} are going on ina.
session. Whenever thesession needs ta be established, it Is-done by INVITE process, The critical part of this process Is
INVITE! atthe beglaning and 200 Ok atthe end, Out in reality, Rise other tees are going ors between the INVIT EFand
2000K and the detailed sequences of messages: between INVITE and 200 OK differs depending on what kind of session
is te be established. (If you are not familiar with what Session means, refer te:‘Session page}

The example in this page is the simplest forni of INVITE being used In VoLTE, The example In‘this page focus onlytha
INVITE and Its cerresponding 200 GK, If you want to know the detalts of other messages and contents af those
messages, refer to MO.VONTE Wit PreCondition.

 

hilns:/Avww.sharetechnote.comhimlAMS SIP Procedure Invite VelTE.html

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 37 of 60 PagelD #: 144

EXHIBIT 5

 

(c) in response to | In response to the call request (c.g., Invite signal from caller to server), the call manager‘software (c.g., software running at
the call request, | Discord SIP proxy Server to route/managé calis) included on the server (e.g., Discord Server) is operable to decide on the
thé calls manager | appropriate routing (e.g., Invite signal from server to callee) to a third party end-user (e.g., Olher'users using Discord} over
software all available networks for that call request (e.g., Invite signal from caller to server} without using the network operator's
ineluded onthe | home or visitor location register,

server is
operable to
decide on ‘the
appropriate
routing to.a third
party end-user
over all available
netyorks for that
call request
without using the
network
operator's home
or visitor
location register.

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 38 of 60 PagelD #: 145

EXHIBIT 5

 

 

[Discord - Talk, Chat, Hang Out 7
Brie Conmamtios & Gaming
rf

pt brmighatemeng

   

—

 

SIERO

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 39 of 60 PagelD #: 146

EXHIBIT 5

 

Discord fg your pisce tetatk, Create alhome Tar your communities end fends, where,you-cah stay clogs,
and have fun over text-votce, and video. Whether you're partof'a scfieal club. ganiing.group,a
worldwide art community, or usta handful of ferds thatwant to spend tine: Discard makes it-gasy to
talk every day and Hang out more offen.

JGREATE AN INVITE-ONLY PLAGE TO TALK

+ Organized text channels give yal’ptonty of room to talk-Share'youratest: cooking mishaps white:
coordigating next week's gamenighit, orjust talksbout your day withicut-clogging up-a group-chat..

+ Voléu thanndismake hanging-out eaby. Gfab atseat.in.a voice chanel when you're trde:Frigtits.can'seq
‘you're around and popdinta talk, whthaut faving to call,

» Reliabla tech for-staying close: Low latency voice and video tests Ilka you're In the same room:

STAY CLOSE WITH TERT. VOICE. AND VIGEO

+ Wave halio‘aver video, watth friends stream thelr agitiesscrgather up and have a dtawingesesslon wit
'sereen share,

« ‘Surn-any image inte your own custom emaofis and share them with lands.

+ Share anything trom,a funny video to-your latest group pHotas, snd pin yalr favorites toremersber fater,

hlins://npps annle.com/us/anp/discord-talk-chat-hang-ot/id985746746

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 40 of 60 PagelD #: 147

EXHIBIT 5

 

 

 

SAR

hit)

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 41 of 60 PagelD #: 148

EXHIBIT 5

 

   

arScess jn SIP based conimunieatian. There are some'SIP
communication that does not require a session establishement (e.9;-5MS over IMS or same-otherfarm of Short
Message), but most of-the IMS/SIP based commugicatién (e.g, VoLTG, Video, File Trafister etc) are going on ina
session, Whenever-the session needs ta be established, itis done by INVITE process, ‘The critical part.of this process Js
MNVITE’ at the Gegigning and 200 OK at the end, But in reality, sarother se ps aré going on between the INVITE and
2000K and the detailed ‘sequences of messages bebveen INVIT: Pand 200 OK differs depending onwhat kind of session
Jete be established. (If Yot are not familiar with what Session means, refer to,Session page}

 

‘The example in this page:ts the'simplest'form of INVITE being Used in VotTE. The example In this page focus only the
INVITE and its correspcndirg 200 OK. IF you want to know the details of other messages and contents of those
niessages, refer'té MO VOLTS with PieGoriditions

 

hitps:/Avww.share(echnote.com/htmlAMS ‘SIP Procedure Invite VoLTE.biml

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 42 of 60 PagelD #: 149

EXHIBIT 5

 

24, A server for
enabling a
wireless devite
to commnmicate
with the servér te
initiate a network
connection
without using a
network =
operator's homie
locaifon register,
wherein the
server includes a
software
application that
functions as a
calls nanager,
wherein:

 

 

The accused product discloses.a server enabling a wireless device {e.g., Smariphone) located in a region and a server for
enabling the wireless device to communicate with the server to initiate a network connection (e.g., SIP Invite} without using
anetwork operator's home location regisier that covers that region, wherein the server includes a software application that
functions as a calls manager.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 43 of 60 PagelD #: 150

 

EXHIBIT 5

 
   
  
   
  
      

 

Diséord -"Talk, Chat, Hang Gut 0)
Filends, Communities & Garoing
Discord, Ide,

 

WUE olal Ratan
Seba $3.44
Fine Gite don Purchase

 

 

 

 

oe ere ew me uh RW ve

Screenshots rwhrow iat

 

Cereaerey 207 eR
Darien i

    

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 44 of 60 PagelD #: 151

EXHIBIT 5

 

Discord js your placeto talk, Cfeate a home for yourcodinunitiesand friends, where ydu'rah stayielose,
and have fun over text, votce, and video, Whether you're partof a schoo! club, a gaming:group,a
iforkdwide grt.community, or Justa handfut of friends that want to.spend tinig, Discom| mekesit eas¥ to
Vale Every day and hang out tnare-otfen.

CREATE AN INVITE-ONLY PLACE TO TALE.

+ Orgedizdd text channels givé you plenty of racm.te talk.Shareyour latestcackidg milshaps while
coordinating next week's game night, arjustisicabourydur day withoutelogaing up-2 group chat,

+ Voicg.channels make handing.out easy, Gib ageatin.a voléa chantiel yhén you'r fred, Pdéntiscances
yoo'ra around and pap'in total, without Raving fo.catt.

* Reliable- tech forstaying close: Low latency voire.and video feels like you're In the same roo amt

 

STAY CLOSE VWHTH TERT, VOICE ANB VIDEO.
+ Wave hella‘aver vided: Watch frente striven thele oames, or-gatfier up and have’a dqwing session wilt

screen share,
» Tum any image inte your own.custom emajis and share them with Idends,
« Share anything'fram a'fumay video ta’your latest group photos, and plp.your favorites to remember fater,,

 

hitns://anns.apnls.com/us/app/discord-lalk-chat-hane-out/id985 746746

 

 

 

 
a fy

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 45 of 60 PagelD #: 152

EXHIBITS

 

 

{OF 5

Perils

 

 

~~ Shaw

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 46 of 60 PagelD #: 153

EXHIBIT 5

INVITE Je a session initiation (session creation! process iy SIP based communication. There are some SIP
communication that does aot require & session establishement (e.9, 5MS5.over IMS orsome other form.of Short.
Méssage}, Dut most ofthe IMS/SIP baséd communication (2,9, VoLTE, Video, File:Transfer etc) are-qoing on in a
session, Whenever the:session needs'ta be established, itis done by INVITE process; The critical part of this process !s
‘INVITE' al the begioning and 200 OK at the end, But in reality, many other steps are-golng on between the INVITE and
2000K and the detailed sequences of message's between INVITE and 200 OX differs depending on what kind of session:
is to be established, (If yot'are not.familiar With what Session'means, refer to Segsion page)

 

The example in this page's the.simplest.form.of INVITE being used In VotTE. The.example in this page focus only tie
INVITE and its corresponding 200 OK. If you want to.knéiw the detalts of other messages and éontents of these
Tnessages, cefer to MO-VOLTE with PreConditist,

 

btins:/Avww.sharetechnatecom/himl/IMS SIP Procedure_Invite_ VoLTEhim|,

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 47 of 60 PagelD #: 154

EXHIBIT 5

 

(a) the wireless | The wireless device (¢.g., Smartphone} is operable using a module (e.g, Discord application) that is responsible for
device is contacting a server (e.g., Discord Server} to communicate with the server (¢.g., Discord Server) over a wireless link (¢g.,
operable using a | Wi-Fi tink), wherein the wireless device (¢.g., Smartphone) includes the module (e.g., Discord application) that is
module that is implemented as software and that. is downloadable to the wireless device (e.g., Smartphone).

responsible for
contacting the
server to
communicate '
with the server
overa wireless
link, wherein the
device includes
the meduié that
is implemented
as sofiware and
that is
downloadable to
the device:

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 48 of 60 PagelD #: 155

EXHIBIT 5

 

Screenshots tomer tao

f
.

nets SAAT a

 

 

 

 

 

Discord - Talk, Chat, Hang Okt ia
Frlenda, Commonities % Gaming
Diseotd, Ines,

ua Mahe
Pirie

 

 

 

Flow: Offered bapa Purchases

—- * steep vite a oe reece ene een ce ve enemen ienentininbienminds mua coed

Gmtmaignty | | Gecko ais

b. pind, ay, aes] | eel nbedrrsti

WIS. dae

 

at

      

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 49 of 60 PagelD #: 156

EXHIBIT 5

 

Olscord isyour ploce to-talk;. Create a home fdr-your communities aid trands, where. yau nah stay'eiosa
and have fun over'testevolee, and video. Whether you're parkef a schol club,.a gaming-group, a
Worldwide art community, or Just 2 hangfil of flerids tharjyant té spend time, Discord makes it easy to
talk evary day anti ting out mare offen.

JGREATELAN INVITE-ONLY PLACETO TALK

+ Organized fext-channels give you ptenty of roomie talk, Share your latest: cooking mishaps while:
coordinating next week's game night, or just. telk. about your day whhoutdlogging up-a group that,

+ Velce channels make hanging outeasy. Grab a'seatinia voles ehandiel when you's tee. Friends can.sée
youre around-and pap inte talk, without Raving te call.

« Refiatiie tech forstaying close, Low latency voice and video feels like you're In‘the same room.

STAY CLOSE WITH TEXT, VOICE, AND VIDEO

+ Wale helio-over video, watth friends streani their aames. orgather upsiid havea drawing session with
screen share,

» Tarn any image inte your awn custamvemojis and share them with itiends.

« Shere-anything from a funny videote your latest.qroup pliotes,.and pin your fayorites foremamber later.

hitos://anps.appie.com/us/a

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 50 of 60 PagelD #: 157

EXHIBIT 5

 

 

105

Se ed er ad 1.53 A

 

wo Shue
Pe

 

 

 

 

btips:/sunport.discord.com/hefen-usfarticies/t 15002787571--Mobile-Video-Galls

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 51 of 60 PagelD #: 158

EXHIBIT 5

 

INVITE:Is a session initiatlon (session creatlon} process in SIP based communication. ‘There are some’SiF

communication that does, net require a session establishernent (2.9, SMS aver IMS orsome-other form of Short
Méssage)}, but most of the IMS/SIP based eommunteation (e.g, VoLTE, Video, File Transfer etc) are golng on ina
session, Whenever the session needs ta be established, it-ta done by INVITE process, The critical part of this process Is
MNVITE! atthe Beginning and 200 Ok at the end, But in realty, many other steps are ‘going on between the INVITE and
000K and the detalied sequences of messages bebveen INVITE and 200 OX differs depending on what kind of sesslom
Is to be established. (17 you-are not.famillar with what.Sesslon means, refer to, Session page)

The exainple in this page [s.the stmplést forny of INVITE being tsed In VoLTE, The exanipte In this paga focus anly tte
INVITE and Its corresponding 200 OX. If you want to know the details of other miéssages and-cantents of these
messages, refer to MO VolTE with PreConditlony,

 

https://Awivw. sharctechnotc.commhiniIMS SIP Procedure Invite VoLTE him |

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 52 of 60 PagelD #: 159

EXHIBITS

 

(b} the wireless
device js
operable using
the module to
send, over the
wireless link,
data to the server
that defines a
call request;

 

 

The wireless device (e.g., Smartphone) is operable using the module (e.g., Discord application) to send, over the wireléss
link {e,g., Wi-Fi link), data to the server (e.g., Discord Server} that defines a call request (e.g., Invite signal from caller to

server}.

  
 
 
 
 

me te oe eo ee ea Meee

 

 

Discord - Talk, Chat, Hang Out Ge
Frias, Communities & Gaming

fiiscoed, net

hae

mrtg
wieiie aa teers

 

 

Heo Sitters trap Partin

 

   

 

  
       

Diets -
SCH RSME FC

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 53 of 60 PagelD #: 160

EXHIBIT 5

 

 

Biscord Is your piéce'te talk, Create a home for your communilies.and friends, where you can‘stay tloge
and have furraver text, volce, and video, Whether-youtre.partof a seheol clab, a ganting group,
yorldvade art.cbmmunity, orjustanandil of friends-thatwant tecspend time, Discord makes freasyto
talinevery day.and hang-outinoere often,

‘CREATELAN INVITE-OMLY PLACE 7D TALK.

* Organized text channels. give you pleniyaafroom to talk. Shana your fatest.cooking mishaps while
coardinating next week's gamé night, ot jusbiaik- shout your day without clogalng us. a.groupchat,

+ Voids channets make hanging out easy, Brak: afpeat In a'volge chaniel when you's tras, Fosndsicanede
you're ground end pop into'talk, withdut Favitigife call.

+ Reflable tech forsteving close, Low latency voice and video feels like you're In tha-same-room,

STAY SLOS& WITH TEXT, VOIGE, AND-VIDEO

« Wave hello over video, watch irencsstream theingafnes,.orgathe top and havee.drewing session vat
‘seveen-stiare.

+ Turn any image inte your ovn custom emofis end_shere them with friends.

» Stare anything frenraduritly Video tc your latestgrotiy ptiotos, and pit your favorites to femember latsr,

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 54 of 60 PagelD #: 161

EXHIBIT 5

 

 

 

Ce Le er a SER NS

~~ Shuw

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 55 of 60 PagelD #: 162

EXHIBIT 5

 

 

INVITE fe @ session initiation (session creation} process in SIP based communtcation. Thera are some SIP
‘communication that does not require a sessjon-establishement (e.g; SMS over-IMS on same-other form of Short.
Message}, but most of the IM5/SIP based communteation (e.g, VoLTE, Vidéo, File. Transfer ete) are golng on Ina
session. Whenever the session needs ta bs established, it Isdone by INVITE process, the critical part of this process is
IAWITE' atthe Beginning ‘and 200 OR attheend, But In realty, many orner steps are going on betiveen the INVITE and
200CK.and the detailed sequences of messages between INVITE and 200 Ox¢-differs depending on what kind of session’
is to be established, (If you are.not familiar with what'Sessian means, refer to Segsion-page}

The example in this page Is the:simplest form of INVITE being used [n VoLTE. The example'n this page focus onty the
INVITE and [ts corresponding 206 OK. If you Want te’Knew the details of other messages and.contents of those
messages, refer'to MO VelTE with PreConditign,

 

htips:/Ayww.sharefcchnote.comhimiAMs_SIP_ Procedure Invite VoLTE. him)

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 56 of 60 PagelD #: 163

EXHIBIT 5

 

(c} in response to | In response,to the call request (e.g., Invite signal from caller to server}, the call manager software (e.g., software running at
the call request, | Discord SIP proxy Server to rouie/manage calls) included on the server (¢.g., Discord Server) is operable to decide on the
the calls manager | appropriate routing (e.g., Invite signal from server fo callee) io a 3rd party end-user (e.g., Other users using Discord) for that
software call request (e.g., Invite signal from caller to server} without using the network operator's home or visitor location register.
included on the
server is
operable to
decide on the
appropriate
routing to a third
party end-user
aver all available
networks for that
call request
without using
that network
operalor’s home
or visitor
location register.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 57 of 60 PagelD #: 164

EXHIBIT 5

 

Seraanstiola piwy. wey

 

 

Discord~‘fatk, Chat, Hang Out i

Fronds, Conmmimiies & Gaming
Digested, tick,

#2 Bota Nacrerkig
Aaa ada yea

 

 

 

Fare Olhem incase Retipek,

- ee ee * Oe ee me ee “ wae - ma

 

,"

ren

 

 

 

Gethantenim | | soeesimenagt |
SRG |

 

Raab eligi wy ae ate [Shwe

 

 

 
Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 58 of 60 PagelD #: 165

EXHIBIT 5

 

Discord is,yout placerto talk. Cleate.a honietor gour- communities and triénds, where.you can;stay.cipsa.
and heve.fun over text-volce, and video, Whether you're partof aschoolclub, a gaming aroun,
warldwide-art communty, or juste handful of {fiends that Want to spend tinie, Discord makes it: easy to
toleevery day and Hang out mde étten.

(OREATELAN [NYITE-ONLY PLAGE TO TAL,

« Organized tant chanhels.give you-plerity of room te talk, Shateryour latest caching. mishaps while
coordinating. next Week's game tight, or just talirabout youriday without dogging up-a.croup chat,

+ Volowichannels make banging ‘outeasy-Grab espatin’a 'yolee. chancel when you're trad, Friends cen see
you're arsund'and ep Ini talk, without Raving to call.

Refiable tech for staying closer Low latency volceand yideo-feelstike you're In the sume rosin:

STAY-CLOSE WITH TERT, VOICE, AND VIDEO

+ Wate halin over video, watch fhends streani thelr gaftes, or gather up-and have a deawingsessfonvih
seroen shai'e.

+ Torn aqgy image inte yourown.custom emolis and,share them with titends.
» Shure anything fron funay video to-your latest group photos, and pln yaur favorites toremeniber later:

tins #/apns apple.com/us/anp/discord-talk-chat-hang-outfid985746746

 

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 59 of 60 PagelD #: 166

EXHIBIT 5

 

 

 

153 AM

 

hitps-f/support discord com/hefen-us/orticles/] [50027875 71--Mohile-Video-Calls

 

 

 

 

 
 

EXHIBITS

Case 1:21-cv-00304-UNA Document 1-5 Filed 02/26/21 Page 60 of 60 PagelD #: 167

 

 

 

  

  

‘There are Some‘SlP
communication that does not require a session establishement (e.g, SMS over IMS or some other farm of Short
Message}, but most of the IMS/SIP-based communiéatian {e.g, VoLTE, Video, File Trarisfer ete) are going on ina .
session. Whenaver the session needs to be established, itisidone by INVITE process, The critical part of this process Is
TINVETE! at the Seginning ani GK atthe end, But in reality, many other steps are golng.on between the INVITE and
2000K and the detailed sequences of messages'bebyeen INVITE and 200 OX differs depending on what Kind of session
is'ta be established. (If yal are not-famillar with what Session means, refer to Session page}

 

   
     

The-example.tn this‘page is the simplest form‘of INVITE being Used In VolTE. The example.in this page focus only the
INVITE and its correspanding 200 OK. IF you_want to knew the datails of other messages and:rontents of those
messages, refer fe MO-VoITE with PreCondition.

 

 

 

 
